DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 10, the phrases "in particular" and “preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed 
With respect to claim 2, applicant references both the first and second rod recess, but has not introduced both of the rod recesses in the claim or parent claim. The parent claim 1 uses the language “and/or” which, if interpreted to mean “or”, would not introduce both a first and second recess. For the sake of compact prosecution Examiner will interpret the features to be newly introduced in claim 2. 
Claims 2-11 are rejected as being dependent on a rejected claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolfes et al ‘2008 (US 2008/0072381).
With respect to claim 1, Rolfes et al ‘2008 discloses A fast-action clamping device (Fig 3A, clamp 25), comprising 5- a handle (Fig 3B, handle is body 27); - at least a first rod recess and/or a second rod recess (Fig 3B, first rod recess 35/28 and second rod recess 33/26), each for receiving a section of an object ([0035]), in particular of a rod or of an 10arm (see 112b rejection), and for clamping the section within the rod recess ([0035]) by transferring the fast-action clamping device from at least one non-clamping position into at least one clamping position (Fig 3A, non-clamped position, Fig 3B, clamped position); 15- a tension rod (Fig 3A, tension rod 62) arranged to apply tension to the first rod recess and/or to the second rod recess for effecting the clamping by transferring the fast-action clamping device from the non-clamping position into the clamping 20position ([0054]); - a link lever (Fig 3B, lever 29) which is pivotally connected to the handle by a hinging mechanism (Fig 3B, hinge 64C) and which is connected directly or indirectly to the 25tension rod (Fig 3B, lever 29 indirectly connected to rod 62) such that when the link lever is pivoted, the tension applied by the tension rod on the first rod recess and/or on the second rod recess   
With respect to claim 2, Rolfes et al ‘2008 discloses The fast-action clamping device according to claim 1, wherein the handle comprises a first end area and a second end area, wherein the first rod recess is arranged in the first end area, and 10wherein the second rod recess is arranged in the second end area (Fig 3B, first area 81 adjacent first recess 35/28, second area 80 adjacent second recess 26/33).  
With respect to claim 3, Rolfes et al ‘2008 discloses The fast-action clamping device according to claim 1, wherein the handle 15comprises a lever recess within which the locking section is arranged to be movable relative to the handle (Fig 3B, Fig 3A, section of handle 27 where member 64a of locking section sits).  
With respect to claim 4, Rolfes et al ‘2008 discloses The fast-action clamping device according to claim 1, wherein the tension rod comprises a lever recess within which the locking section is arranged to be movable relative to the tension rod (Fig 3B, Fig 3A, section of rod 62 where member 64a of locking section sits and is moveable therefrom).  
With respect to claim 5, Rolfes et al ‘2008 discloses 25The fast-action clamping device according to claim 1, wherein the locking section carries [a tooth], and wherein the blocking section is arranged to engage between adjacent teeth or sections thereof in the clamping position (Fig 3B, locking section 64a/76 engages with portion of blocking section 64b so that the blocking section 64b resides between teeth of section 64a and 76- curved edges of member 64a create teeth like protrusions).  
With respect to claim 6, Rolfes et al ‘2008 discloses The fast-action clamping device according to claim 1, comprising a mechanism with an actuating element, in particular a push button (see 112b rejection), for unlocking the locking section from the blocking section (Fig 3B, actuation element 42 and 75).  
With respect to claim 7, Rolfes et al ‘2008 discloses A surgical device for use in a medical treatment (Fig 2B, surgical device is a restraint 58), wherein the surgical device comprises at least one fast- action clamping device according to claim 1 (Fig 2B, clamp 25).  
With respect to claim 8, Rolfes et al ‘2008 discloses The surgical device according to claim 7, designed as a head holding device (Fig 2B, head restraint 58) which comprises pins for holding the skull of a patient during a 10treatment ([0047], three pin skull clamp).  
With respect to claim 9, Rolfes et al ‘2008 discloses The surgical device according to claim 8, comprising: - a head clamp (Fig 2E, head clamp 58) having a first arm and a 15second arm (Fig 2F, Fig 2B, three pin skull clamp, shown to have two arms extending from the centered knob 52), wherein both the first arm and the second arm have each at least one pin (Fig 2F, Fig 2B, three pin skull clamp, shown to have two pins on one arm and a third pin on a second arm) for receiving or clamping the skull therebetween ([0047]); 20- a first bar (Fig 2B, first bar 20); - a first connection arrangement for connecting the first bar to the head clamp ([0053]).  
With respect to claim 10, Rolfes et al ‘2008 discloses 25The surgical device according to claim 8, wherein: - the first bar (Fig 2D, first bar 20) comprises, preferably at an end section thereof (see 112b rejection), a rail extending radially and/or perpendicularly to the longitudinal 30axis of the first bar (Fig 2B, rail 19).  
With respect to claim 11, Rolfes et al ‘2008 discloses The surgical device according to claim 8, further comprising: RS01A13 US English Translation 51 - a bracket (Fig 2B, bracket 19); - a second connection arrangement configured to connect the bracket to the rail ([0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lawrence US 2366972, Fricke US 2012/0238828, Rolfes ‘2010 US 2010/0249780, and Brookwalter et al US 4424724 are cited to show that characteristics of the instant application are known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786